DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2021 has been entered.
 	Receipt is acknowledged of an amendment, filed 2/18/2021, in which claim 139 was canceled, and claims 88 and 124 were amended.  Claims 1, 2, 14, 26, 28, 30, 50, 60, 72, 77, 79, 88, 96, 108, 124, 129, 132, 133 and 140-143 are pending.

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 4/12/2018 is acknowledged.
Claims 1, 2, 14, 26, 28, 30, 50, 60, 72, 77, 79, 132 and 133 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/12/2018.
Claims 88, 96, 108, 124, 129 and 140-143 are under consideration.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/003,331, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 62/003,331 fails to disclose claimed nucleic acid elements comprising at least one DNA hash, or at least two DNA hashes.
Accordingly, claims 88, 96, 108, 124, 129 and 140-143 have an effective filing date of 5/27/2015, which is the filing date of PCT/US2015/032760.

Drawings
Figure 15 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The 

Claim Objections
Claim 124 is objected to because of the following informalities:  the claim ends with two periods.  Appropriate correction is required.

Response to Arguments - Claim Objections
The objection to claim 139 is moot in view of Applicant’s cancellation of the claim in the reply filed 2/18/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following rejection was made in the Office action mailed 8/20/2020 and has been rewritten to address the amendment to the claims in the reply filed 2/18/2021:
124 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 124 depends from claim 88 and recites, “A set of plasmids or a pool of higher-order nucleic acid constructs or amplification products thereof, comprising two or more nucleic acid elements assembled from the set of sequence-verified nucleic acid elements of claim 88, wherein the plasmids or higher-order nucleic acid constructs or amplification products thereof comprise at least two DNA hashes.”  Claim 88 recites, “wherein the 3' and 5' flanking sequences comprise one or more restriction sites that are capable of being cleaved prior to assembly in order to produce sticky ends to facilitate ordered assembly of higher order nucleic acid elements.”  The specification discloses that digestion of a restriction site may destroy the site by cleavage within the recognition site (e.g., paragraph [00102]).  Further, the specification teaches that assembly subsequent to restriction digestion with enzymes such as Type IIs restriction enzymes can be carried out in a manner that removes one or both of the restriction enzyme recognition sites (e.g., paragraph [00120]).  Thus, claim 124 encompasses embodiments where the higher-order nucleic acid constructs or amplification products thereof no longer contain all of the elements of the independent claim, specifically both 3’ and 5’ flanking restriction sites.  Furthermore, there is no requirement that the barcode sequences of the 3’ and 5’ flanking sequences be retained in the product of claim 124.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Response to Arguments - 35 USC § 112
With respect to the rejection of claims 124, 129 and 143 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, Applicant's arguments filed 2/18/2021 have been fully considered but they are not persuasive.
The response asserts that claim 124 is directed to a product assembled in a process using nucleic acid elements that include all of the limitations of claim 88.
This argument is not found persuasive.  Claim 124 depends from claim 124 and is directed to a product.  The product of claim 124 can be assembled in a manner such that the at least the restriction enzyme sites are lost.  Thus, the product of claim 124 does not necessarily include all of the limitations of the claim from which it depends and is not a proper dependent claim.  A product-by-process claim is not limited by the manipulation of the recited steps, only the structure implied by the steps.  See MPEP § 2113.
Thus, the rejection is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 124, 129 and 143 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwartz et al (Nature Methods, Vol. 9, No. 9, pages 913-915, August 12, 2012, including pages 1/2-2/2 of Online Methods, and pages 1/45-45-45 of Supplementary Information, cited in a prior action; see the entire reference).  This rejection was made in the Office action mailed 8/20/2020 and has been rewritten to address the amendment to the claims in the reply filed 2/18/2021.
Claim 124 is drawn to "A set of plasmids or a pool of higher-order nucleic acid constructs or amplification products thereof, comprising two or more nucleic acid elements assembled from the set of sequence-verified nucleic acid elements of claim 88, wherein the higher-order nucleic acid constructs or amplification products thereof comprise at least two DNA hashes."  Claim 88 defines the DNA hashes as comprising a unique nucleic acid barcode capable of functioning to identify either the nucleic acid element or a nucleic acid part in the nucleic acid element, wherein the barcode of each DNA hash is flanked by primer binding sites capable of being amplified to produce an amplicon capable of forming a concatemer with an amplicon from another DNA hash in the nucleic acid element, and wherein each DNA hash is located internally to the cleavage sties for the one or more restriction sites in (II), whereby the hash cannot be removed by restriction enzyme digestion at the one or more restriction sites.  The claim requires to or more nucleic acid elements from claim 88 to be assembled to create higher-order nucleic acid constructs, which can then be amplified to provide for the alternative "amplification products thereof."  Thus, the product is defined by the process of assembly.  No specific method 
Regarding claim 124, Schwartz et al teach a set of amplicons comprising two barcodes capable of functioning to identify an internal nucleic acid, wherein each barcode is flanked by primer binding sites capable of being amplified to produce an amplicon capable of forming a concatemer with another amplicon (e.g., Supplementary Note 2; Supplementary Figure B).
Regarding claim 129, a kit is a collection of elements.  Schwartz et al teach the amplicons of claim 124.
Regarding claim 143, Schwartz et al teach a plurality of primers for retrieving one or more nucleic acid elements, where the primers are against barcodes (tag pairs) (e.g., Supplementary Information at page 6/45 and 10/45).

Response to Arguments - 35 USC § 102

The response asserts that Supplementary Note 2 and Supplementary Figure B shows that each overlapping group that is assembled does not include a separate barcode that is flanked by primer binding sites, such that amplification from the primer binding sites produces an amplicon comprising a DNA Hash for each group.  The response asserts that the entire sequence would need to be sequenced to determine the identity of the overlapping groups.
This argument is not found persuasive.  The amplicon taught by Schwartz et al comprises barcodes flanked by primer binding sites at each end as shown by Supplementary Figure B:

    PNG
    media_image1.png
    295
    364
    media_image1.png
    Greyscale
.
The rejected claims are drawn to a product that is produced by the recited process.  The product claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  The amplicon of Schwartz et al meets the structural limitations of the rejected claims.  Furthermore, the rejected claims are not drawn to a method of using the product such that sequencing is carried out to determine an identity.
maintained.
	The rejection of claims 88, 96, 108, 129, 141 and 143 under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 2/18/2021.  Kim et al do not teach the nucleic acid elements further comprising a DNA hash.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 88, 96, 108, 129, 141 and 143 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (Nucleic Acids Research, Vol. 40, No. 18, e140, June 16, 2012, printed as pages 1/8, including pages 1/30 of Supplementary Data; see the entire reference) in view of Chen et al (BMC Genomics, Vol. 13, 161, May 3, 2012, printed as pages 1/18-18/18; see the entire reference).  This is a new rejection, necessitated by the amendment filed 2/18/2021.

Regarding claim 96, Kim et al teach the nucleic acid elements where the barcodes further comprise 454 sequencing adaptors and priming sites (e.g., paragraph bridging pages 2/8-3/8; Fig. 1).
Regarding claim 108, Kim et al teach the nucleic acid elements, where the nucleic acid parts of a codon-optimized penicillin biosynthetic gene cluster (e.g., page 2/8, left column, 2nd full paragraph; paragraph bridging pages 5/8-6/8).
Regarding claim 129, a kit is a collection of items.  Kim et al teach the nucleic acid elements of claim 88.
Regarding claim 141, Kim et al teach the nucleic acid elements where the restriction sites are Type IIs restriction sites (e.g., paragraph bridging pages 2/8-3/8; Fig. 1).
Regarding claim 143, Kim et al teach the nucleic acid elements of claim 88 and a plurality of primers specific for the unique nucleic acid barcodes (e.g., page 7/8, left column, 1st full paragraph; Fig. 1).
Kim et al do not teach the nucleic acid elements comprising a DNA hash comprising a unique nucleic acid barcode flanked by primer binding sites capable of being amplified to produce amplicons capable of forming a concatemer comprising the DNA hash for each nucleic acid element.
Sfi I restriction sites so that the barcodes can be amplified by PCR, digested with Sfi I restriction endonuclease and oligomerized in a head-to-tail orientation for sequencing several barcodes in a single reaction (e.g., paragraph bridging pages 3/18-4/18; Fig. 2A).  Chen et al teach that the barcode sequences allow for tracking of nucleic acid molecules in a library and allows for the identification using easily accessible laboratory techniques and basic spreadsheet software (e.g., page 11/18, left column, 1st full paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nucleic acid elements of Kim et al to include the barcode and flanking primer binding sequences taught by Chen et al.  Kim et al teach it is within the ordinary skill in the art to include barcodes to flank each nucleic acid element, and Chen et al teach it is within the skill of the art to include a barcode and flanking primer binding sites for downstream tracking.  One would have expected the predictable addition of the barcode and flanking primer binding sites of Chen et al to the nucleic acid elements of Kim et al using standard nucleic acid synthesis techniques. 
One would have been motivated to make such a modification in order to receive the expected benefit of being able to track the nucleic acid using accessible laboratory techniques and basic spreadsheet software as taught by Kim et al.

s 140 and 142 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (Nucleic Acids Research, Vol. 40, No. 18, e140, June 16, 2012, printed as pages 1/8, including pages 1/30 of Supplementary Data; see the entire reference) in view of Chen et al (BMC Genomics, Vol. 13, 161, May 3, 2012, printed as pages 1/18-18/18; see the entire reference) as applied to claims 88, 96, 108, 129, 141 and 143 above, and further in view of Weber et al (PLoS ONE, Vol. 6, No. 2, e16765, 2011, 11 pages, cited as reference 7 on the IDS filed 5/29/2020; see the entire reference).  This is a new rejection, necessitated by the amendment filed 2/18/2021.
The teachings of Kim et al and Chen et al are described above and applied as before.
Kim et al and Chen et al do not teach the nucleic acid elements that comprise at least three sequences selected from a set of promoters, ribosomal binding sites, sequences encoding a polypeptide, sequences encoding one or more non-coding RNAs, and transcription terminators, such that the nucleic acid elements comprise a cistron.
Weber et al teach a system to assemble multiple DNA fragments in a defined linear order based on the ability of type II s restriction enzymes to assemble multiple DNA fragments in a defined linear order (e.g., Abstract).  Weber et al teach the system comprising sets of nucleic acid parts for promoters, 5’ untranslated regions (UTRs), signal peptides, coding sequences, and terminators (e.g., Fig. 1).  Weber et al teach nucleic acid elements comprising the parts where the parts are combined in the nucleic acid elements to form a cistron (e.g., Fig. 1).  Weber et al teach that the use of standardized modules of parts provides the ability to easily create complex constructs, the ability to share among the parts among different scientific groups, and the ability to efficiently assemble nucleic acid molecules (e.g., paragraph bridging pages 8-9; page 10, left column, 1st full paragraph).  

One would have been motivated to make such a modification in order to receive the expected benefit of easily and efficiently providing complex constructs comprising cistrons as taught by Weber et al. 

Response to Arguments - 35 USC § 103
The rejection of claim 139 under 35 U.S.C. 103 as being unpatentable over Kim et al in view of Shen et al is moot in view of Applicant’s cancellation of the claims in the reply filed 2/18/2021.
	The rejection of claims 140 and 142 under U.S.C. 103 as being unpatentable over Kim et al in view of Weber et al has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 2/18/2021.  The references do not teach the nucleic acid elements further comprising a DNA hash.

Citation of Pertinent Prior Art

Zhou et al. US Patent Application Publication No. 2017/0233727 A1.  Zhou et al teach methods and systems for generating and decoding a set of barcodes using hash values and a hash function.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916.  The examiner can normally be reached on M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699